PD-0984-15
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
December 7, 2015                                           Transmitted 12/4/2015 4:09:43 PM
                                                             Accepted 12/7/2015 7:56:38 AM
                                                                             ABEL ACOSTA
                               No. PD-0984-15                                        CLERK

                    IN THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


   WENDEE LONG,                                                  Appellant

   v.

   THE STATE OF TEXAS,                                            Appellee



                          Appeal from Denton County



                                  * * * * *

                   STATE’S MOTION TO EXTEND TIME FOR
                            FILING ITS BRIEF
                                * * * * *

                               Lisa C. McMinn
                          State Prosecuting Attorney
                            Bar I.D. No. 13803300

                               John R. Messinger
                        Asst. State Prosecuting Attorney
                             Bar I.D. No. 24053705

                               P. O. Box 13046
                            Austin, Texas 78711
                          512/463-1660 (Telephone)
                             512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its brief

to and including the 21st day of December, 2015. The State’s brief is currently due

December 4, 2015. Due to time spent away from the office for the recent holiday and

for personal reasons, the State is unable to complete its brief by this date. No previous

motions to extend this deadline have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until December 21, 2015, be granted.



                                               Respectfully submitted,


                                                 /s/ John R. Messinger
                                               JOHN R. MESSINGER
                                               Assistant State Prosecuting Attorney
                                               Bar I.D. No. 24053705

                                               P.O. Box 13046
                                               Austin, Texas 78711
                                               512/463-1660 (Telephone)
                                               512/463-5724 (Fax)




                                           1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its Brief

has been eFiled or e-mailed on this the 4th day of December, 2015 to:

Andrea R. Simmons
1450 East McKinney
Denton, Texas 76209
Andrea.Simmons@dentoncounty.com

Bruce Anton
2311 Cedar Springs, Suite 250
Dallas, Texas 75201
ba@sualaw.com

                                               /s/ John R. Messinger
                                             John R. Messinger
                                             Assistant State Prosecuting Attorney




                                         2